McUay, Judge.
1. So far as the life estate of Mrs. Morrison in the property covered by this trust is concerned, the deed puts no limitation upon her power of disposal. A separate estate in the wife is as completely within her power, when there is no restriction in the deed, as is the estate of any one else in his power. *207Our law prohibits a married woman making certain contracts for the benefit of her husband, but with this limitation, a married woman may deal with her estate held in trust for her, where there is no restriction in the deed, as a feme sole. The -rights of the remaindermen is another question and do not arise here. As we understand the position of the defendant in error, he does not claim to have any rights as against the children of Mrs. Morrison. True, she and the trustee under tiie'deed, had power to sell and reinvest; but this was not a sale, and Solomon had notice that the borrowed money was to be used in speculating in real estate for the benefit of the wife. This could, in no sense, be an investment for the benefit of the remaindermen. But as to the life estate of Mrs. Morrison, she was, under this deed, as free to sell it, give a mortgage upon it, or charge it in any -way, as a feme sole. The case therefore stands as it would were there no remainder, and as though Mrs. Morrison were a feme sole, except only that as she is a married woman, her rights are permitted by law to exist in the shape of a trust. Jt. is admitted on all hands that this note and mortgage were freely made for the purpose of borrowing money by the use of them." It was known to all parties,.Mrs. Morrison included, that the payee on the nole and the mortgagee, was not to advance the money. He was expected to borrow it and to transfer the note and mortgage to the lender. He was to get the money by the use of the note and mortgage, which were made negotiable for that purpose. That the agent failed to get the money, as was expected, and returned the note and mortgage to the trustee, did not, in view of the' professed and declared intent of their execution, to-wit: to raise money generally, make them incapable of being still used for the purpose intended. A married woman, capable as she is of dealing as to her separate estate, held in trust as a feme sole, is not permitted to commit a fraud. By permitting this note and mortgage to remain uncanceled in the hands of her trustee, she put it in his power to satisfy the world that any one who would advance the money, would be protected by a transfer of them, and it would be aiding her *208to commit a fraud to allow her, after thus acting, to repudiate her deed. If the transaction between Morrison and Solomon was fair and bona fide; if Solomon had no notice but that the note and mortgage were being used for the very purpose intended, we are of the opinion that equity will protect Solomon against the rights of Mrs. Morrison.
2. How far Solomon had notice was for the jury to determine under the proof. As the case went to the jury, the defendant in error had upon him what we are not-sure was proper, the burden of showing that the money procured by the use of this note and mortgage, was used for the benefit of the trust estate, and there is a great deal of evidence pro and eon upon this point. We do not feel disposed to disturb the .verdict. There is, in our judgment, evidence in the record sufficient to support it, and without going into detail, we are clear that it was no abuse of the discretion of the judge to refuse to say that the verdict is contrary to the evidence.
3. As to the question of jurisdiction, it is not plain to us that under the peculiar facts of this case, there is any want of jurisdiction in Fulton county. But, as appears by the record, no such question was made in the court below in any shape. Parties cannot thus take all the chances of a final decree in their own favor, and then, in this court, raise the question of jurisdiction.
Judgment affirmed.